      Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 1 of 13 PageID #: 15




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI

THEORDORE L. GREEN,                       )
3126 Trimble Street, Apt. 7,              )
Paducah, KY 42001,                        )
                                          )
                     Plaintiff,           )
                                          )       Case No.:
v.                                        )
                                          )
OAKLEY TRANSPORT, INC.,                   )
DO NOT SERVE:                             )
       CHRISTY CAPUTO,                    )
       101 ABC Road,                      )
       Lake Wales, FL 33859,              )       JURY TRIAL DEMAND
                                          )
and                                       )
                                          )
HERBERT J. AYMOND,                        )
DO NOT SERVE:                             )
       405 Mount Carmel Road,             )
       Ville Platte, LA 70586,            )
                                          )
                     Defendants.          )

                          COMPLAINT AND JURY DEMAND

       COMES NOW Plaintiff and for his complaint and jury demand against the above-

named defendants states as follows:

                                  STATEMENT OF PARTIES

       1.    Plaintiff Theodore L. Green is the natural child of the deceased, LaWanda

Green, and as such is a member of the class of individuals authorized to bring a wrongful




                                       ^'2&;`

     Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 2 of 13 PageID #: 16




death claim pursuant to RSMo § 537.080. Plaintiff is a citizen of Kentucky, residing at 3126

Trimble Street, apartment 7, Paducah, Kentucky 42001.

       2.    Defendant Oakley Transport, Inc. is a Florida domestic corporation with its

principal place of business at 101 ABC Road, Lake Wales, Florida 33859.

       3.    Defendant Herbert J. Aymond is a citizen of Louisiana, residing at 405

Mount Carmel Road, Ville Platte, LA 70586.

                              JURISDICTION AND VENUE

       4.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 in

that complete diversity of citizenship exists between the plaintiff and the defendants, and

the matter in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive

of interest and costs.

       5.    Venue is proper under 28 U.S.C. § 1391(a)(2) in that a substantial part of the

events giving rise to this claim occurred within this judicial district.

                               GENERAL ALLEGATIONS

       6.    Plaintiff incorporates by reference all of the allegations contained in

paragraphs 1 through 5 as if fully set forth herein.

       7.    On October 11, 2018, decedent LaWanda Green was driving a vehicle on

Interstate 57 northbound in Mississippi County, Missouri, approximately at the 17.2 mile

marker.




                                        ^'2&;`

     Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 3 of 13 PageID #: 17




        8.    At or about the same time, a semi-tractor leased by Defendant Oakley

Transport and driven by Defendant Aymond was traveling southbound on Interstate 57

near the same location.

        9.    Defendants’ semi-tractor and trailer crossed the median and entered the

lanes for northbound traffic.

        10.   Defendants’ semi-tractor collided head-on with decedent’s vehicle.

        11.   Decedent’s vehicle spun, hitting another vehicle in the northbound lanes.

        12.   Decedent was pronounced dead at the scene by emergency responders.

        13.   As a direct and proximate result of the Defendants’ semi-tractor crossing

the median and colliding with LaWanda Green’s vehicle head-on, LaWanda Green lost

her life.

                                   COUNT I
                      GREEN v. AYMOND - WRONGFUL DEATH

        14.   Plaintiff incorporates all previous paragraphs into this count.

        15.   On October 11, 2018, Defendant Aymond had a duty to exercise the highest

degree of care in the operation of the semi-tractor and trailer.

        16.   On October 11, 2018, Defendant Aymond had a duty to exercise the highest

degree of care while operating a motor vehicle on a public roadway.

        17.   While using a Missouri public roadway, Defendant Aymond had a duty to

operate the vehicle in a careful, prudent, and lawful manner.



                                        ^'2&;`

     Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 4 of 13 PageID #: 18




       18.   Defendant Aymond failed to exercise the highest degree of care, failed to

operate a motor vehicle in a careful, prudent, and lawful manner, and was negligent and

reckless in the operation of a motor vehicle in at least the following respects:

                 a. In failing to keep a careful lookout;

                 b. In failing to yield;

                 c. In failing to stay in the appropriate lane on the interstate;

                 d. In failing to maintain an awareness of the location of vehicles around

                     him;

                 e. In operating a vehicle while he was distracted or inattentive;

                 f. In operating a vehicle in an unsafe condition;

                 g. In operating a vehicle in an impaired condition;

                 h. In operating the semi-tractor at a speed that was greater than was

                     reasonable and prudent under the then existing circumstances;

                 i. In operating the semi-tractor in such a manner that the semi-tractor

                     came into collision with the front of decedent’s vehicle;

                 j. In failing to take evasive action including, but not limited to

                     stopping, swerving, slowing speed, sounding a warning or any

                     combination thereof, in order to avoid impacting the vehicle

                     containing the decedent after they knew or should have known that

                     there was a reasonable likelihood of collision;


                                        ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 5 of 13 PageID #: 19




               k. In operating the semi-tractor without regard to the rights, safety, and

                  position of the plaintiff;

               l. In operating the semi-tractor at a speed which he could not stop

                  within the range of his vision;

               m.In operating the semi-tractor trailer in a negligent, careless, and

                  reckless manner;

               n. In failing to maintain control of the semi-tractor;

               o. In failing to stop in an assured clear distance;

               p. In disregarding the laws, regulations, rules, and statutes of the State

                  of Missouri pertaining to the operation of a motor vehicle under the

                  circumstances here in question;

               q. In   disregarding     the    federal   laws,   regulations,   rules,   and

                  requirements pertaining to the operation of a motor vehicle under

                  the circumstances herein question, including but not limited to the

                  Federal Motor Carrier Safety Regulations of the U.S. Department of

                  Transportation, Parts 40, 382, 383, 387, 390-397, 399 Subchapter B,

                  Chapter 3, Title 49 of the Code of Federal Regulations; and

               r. In operating the semi-tractor in an ill or fatigued condition, or in such

                  a condition that made it unsafe for Defendant Aymond to drive, in

                  violation of 49 C.F.R. §392.3.


                                       ^'2&;`

     Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 6 of 13 PageID #: 20




       19.   Defendant Aymond was negligent per se in violating particular Missouri

statutes enacted for decedent’s benefit by the General Assembly, including, but not

limited to:

                 a. Section 304.012, which states that motorists must drive in a careful

                    and prudent manner and exercise the highest degree of care when

                    operating a motor vehicle on the roads and highways of the State of

                    Missouri; and

                 b. Section 304.014, which states that every person operating or driving

                    a vehicle upon the highways must observe and comply with the

                    rules of the road.

       20.   LaWanda Green was within the class of persons intended to be protected

by these statutes that were violated by Defendant Aymond.

       21.   The injuries suffered by LaWanda Green were injuries that these statutes

were designed to prevent.

       22.   Defendant Aymond’s violation of the aforementioned statutes caused or

contributed to cause the death of LaWanda Green.

       23.   As a direct and proximate result of Defendant Aymond’s acts and

omissions, LaWanda Green died on October 11, 2018.

       24.   At the time Aymond was operating the tractor-trailer and caused the

collision with decedent’s vehicle, he knew or in the exercise of ordinary care should have


                                         ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 7 of 13 PageID #: 21




known that his conduct was outrageous and created a high degree of probability of injury

to others and thereby showed a willful and wanton disregard for the safety of others,

including LaWanda Green, which entitles Plaintiff to damages for aggravating

circumstances.

      25.   Plaintiff, on behalf of the class, seeks all damages available under section

537.090 including:

                 a. Physical injuries, mental anguish, and loss of enjoyment of life

                     suffered by LaWanda Green from the point in time that her

                     impending injuries or death were apparent to her and her actual

                     death;

                 b. Pecuniary loss suffered by the reason of the death of LaWanda

                     Green, funeral expenses and the reasonable value of services,

                     consortium,   companionship,        comfort,   instruction,   guidance,

                     counsel, training, and support which her heirs have lost by reason of

                     her death;

                 c. Loss of companionship and society sustained in the past and that in

                     reasonable probability will be sustained in the future. These losses

                     include but are not limited to the loss of positive benefits flowing

                     from the love, comfort, companionship, and society that her heirs

                     have lost by reason of her death; and


                                      ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 8 of 13 PageID #: 22




                 d. Damages for aggravating circumstances.

      26.   The negligent, careless, and/or reckless conduct of Defendant Aymond

directly and proximately caused and contributed to the death of LaWanda Green.

                                  COUNT II
                     GREEN v. OAKLEY - WRONGFUL DEATH

      27.   Plaintiff incorporates all previous paragraphs into this count.

      28.   At all times relevant hereto, Defendant Aymond was acting as the

employee or authorized agent of Defendant Oakley Transport.

      29.   At all times relevant hereto, Defendant Aymond was acting in the course

and scope of his employment and/or agency with Defendant Oakley Transport.

      30.   As the employee or agent of Defendant Oakley Transport, the acts and/or

omissions of Defendant Aymond are imputed to Defendant Oakley Transport.

      31.   At all times relevant hereto, Defendant Oakley Transport was an interstate

motor carrier.

      32.   At all times relevant hereto, Defendant Aymond was operating the semi-

tractor which was a commercial motor vehicle, under the motor carrier authority of

Defendant Oakley Transport.

      33.   At all times relevant hereto, Defendant Aymond was operating the semi-

tractor with the placard of Defendant Oakley Transport displayed, with the knowledge

and permission of Defendant Oakley Transport.



                                      ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 9 of 13 PageID #: 23




      34.   Defendant Oakley Transport is vicariously liable for the negligence,

negligence per se, and recklessness of Defendant Aymond.

      35.   At all times relevant hereto, Defendants owed a duty towards the decedent

and others to exercise due care in the safe operation and control of the tractor-trailer

operated by Defendant Aymond.

      36.   Defendant Oakley Transport had a duty to exercise reasonable care in

hiring, retaining, training, and supervising its drivers and other agents and employees,

including Defendant Aymond.

      37.   Defendant Oakley had a duty to exercise reasonable care in entrusting its

vehicles—and any and all vehicles and equipment under its control—to responsible,

competent and qualified drivers.

      38.   Defendant Oakley Transport breached these duties of care owed to the

decedent, and the collision between the subject tractor-tractor and the vehicle containing

the decedent was proximately caused by Defendant Oakley Transport’s violation of its

aforementioned duties.

      39.   Defendant Oakley Transport was negligent and failed to exercise

reasonable care in one or more of the following ways:

          a. In permitting Defendant Aymond to operate a commercial motor vehicle
              when he was not qualified to do so;

          b. In leasing, hiring, employing, and/or retaining Defendant Aymond when
              Oakley Transport knew or should have known that Aymond was reckless,
              unqualified, and/or incompetent;

                                      ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 10 of 13 PageID #: 24





          c. In disregarding the federal laws, regulations, rules, and requirements
              pertaining to the entrustment and/or operation of a commercial motor
              vehicle, including but not limited to the Federal Motor Carrier Safety
              Regulations;

          d. In permitting and/or requiring Aymond to operate the subject semi-tractor
              in an ill or fatigued condition, or in such a condition that made it unsafe for
              Defendant Aymond to drive, in violation of 49 C.F.R. §392.3;

          e. In failing to properly ascertain the qualifications, training, and background
              of Aymond; and

          f. In failing to adequately train, instruct, supervise and monitor Defendant
              Aymond regarding keeping a proper lookout, maintaining control of a
              commercial motor vehicle, appropriate highway speeds for commercial
              motor vehicles, stopping distances, emergency and evasive maneuvers, and
              the dangers of distracted driving and drowsy driving.

      40.   As a direct and proximate result of Defendant Oakley Transport’s acts and

omissions, LaWanda Green died on October 11, 2018.

      41.   Oakley Transport knew or in the exercise of ordinary care should have

known that its conduct and the conduct of its employees or agents in leasing, hiring,

employing and/or retaining Aymond, in entrusting a commercial motor vehicle to

Aymond, in failing to train, instruct, supervise and monitor Aymond, and/or in

requiring or permitting Aymond to operate when he was too fatigued, impaired or ill to

operate a commercial motor vehicle safely, was outrageous and crated a high degree of

probability of injury to others and showed willful and wanton disregard for the safety of

others, including LaWanda Green, which entitles Plaintiff to damages for aggravating

circumstances.

                                       ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 11 of 13 PageID #: 25




         42.   Plaintiff, on behalf of the class, seeks all damages available under section

537.090 including:

                   a. Physical injuries, mental anguish, and loss of enjoyment of life

                      suffered by LaWanda Green from the point in time that her

                      impending injuries or death were apparent to her and her actual

                      death;

                   b. Pecuniary loss suffered by the reason of the death of LaWanda

                      Green, funeral expenses and the reasonable value of services,

                      consortium,    companionship,         comfort,   instruction,   guidance,

                      counsel, training, and support which her heirs have lost by reason of

                      her death;

                   c. Loss of companionship and society sustained in the past and that in

                      reasonable probability will be sustained in the future. These losses

                      include but are not limited to the loss of positive benefits flowing

                      from the love, comfort, companionship, and society that her heirs

                      have lost by reason of her death;

                   d. And damages for aggravating circumstances.

         43.   The negligent, careless, and/or reckless conduct of Defendant Oakley

Transport directly and proximately caused and contributed to the death of LaWanda

Green.


                                        ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 12 of 13 PageID #: 26





                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the following relief:

      a. A jury trial on all issues so triable;

      b. Judgment against Defendants, jointly and severally, in favor of Plaintiff in an
          amount that is fair and reasonable for the personal injuries, losses and damages
          sustained by Decedent LaWanda Green and the wrongful death beneficiaries
          of LaWanda Green;

      c. Award Plaintiff damages for aggravating circumstances;

      d. Award Plaintiff the costs of this action; and

      e. Award Plaintiff such other and further relief as is deemed appropriate.




                              DEMAND FOR JURY TRIAL

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES OF THIS CAUSE

pursuant to F.R.C.V.P. 38, Us. Const. Am. 7, and Local Rule 38 – 02.04.



                                                    DOLLAR, BURNS & BECKER, L.C.

                                                    /s/ Tim Dollar
                                                    Tim Dollar           MO #33123
                                                    1100 Main Street, Suite 2600
                                                    Kansas City, MO 64105-5194
                                                    (816) 876-2600
                                                    (816) 221-8763 (Fax)
                                                    timd@dollar-law.com
                                                    ATTORNEY FOR PLAINTIFF


                                        ^'2&;`

    Case: 4:18-cv-02025 Doc. #: 1 Filed: 12/04/18 Page: 13 of 13 PageID #: 27




                             CERTIFICATE OF MAILING

I hereby certify that on December 4 2018, the foregoing was electronically filed with the
Court and a copy of the filing was sent via electronic mail to:

Ted L. Perryman
1034 S. Brentwood Blvd, Suite 2100
St. Louis, MO 63117
314-421-1850
tperryman@robertsperryman.com
ATTORNEY FOR DEFENDANTS



      /s/ Tim Dollar
Attorney for Plaintiff




                                     ^'2&;`

